Name: Regulation No 471/67/EEC of the Commission of 21 August 1967 laying down the procedures and conditions of sale for paddy rice held by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 267 No 204/12 24.8.67OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES REGULATION No 471/67/EEC OF THE COMMISSION of 21 August 1967 laying down the procedures and conditions of sale for paddy rice held by intervention agencies Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Cereals ; HAS ADOPTED THIS REGULATION: Article 1 The intervention agencies shall remarket the paddy rice they hold by way of invitation to tender under the condition^ laid down in the following Articles . Article 2 Invitation to tender means offering for sale by inviting tenders from all interested parties, the contract being awarded to the person or persons tendering on the most favourable terms and conditions, subject to observance of the minimum prices specified below . Each invitation to tender shall be made public. THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation No 359/67/EEC1 of 25 July 1967 on the common organisation of the market in rice, and in particular Article 5 (5 ) thereof; Whereas invitations to tender for the sale of rice held by intervention agencies must be so published that, allowing for the special conditions of Community rice production, all Community tenderers can participate on an equal footing in the process ; Whereas the proper functioning of the Community rice market and the normal circulation of rice provided for by the regionalisation rules would be endangered if intervention agencies put paddy rice held by them on sale at price levels too near the intervention prices ; whereas these agencies must be able to refuse tenders received in response to invitations to tender if such tenders do not relate to a minimum quantity, since the operations of these agencies come within the field of wholesale trade; Whereas, for export, it will sometimes be necessary for the tendering procedure to be carried out at price levels different from those referred to above so as to respond to the varying requirements of the world market; whereas such invitations to tender arise from the need for intervention agencies to dispose of the stocks in their possession ; whereas they must not however cause distortions detrimental to normal exports ; whereas consequently a minimum price should be fixed in each case by the Community ; whereas when such tenders are invited a special deposit guaranteeing that the rice purchased in this way will in fact be exported from the Community should be required ; Article 3 1 . Where an intervention agency invites tenders for a sale on the Community market, a tender for less than 10 metric tons may be refused. 2 . If the paddy rice is stored : ( a ) at a marketing centre, its selling price shall be at least equal to the local market price and may not in any circumstances be lower than the intervention price valid at that centre plus 0-40 units of account per 100 kilogrammes ; (b ) elsewhere, its selling price shall be at least equal to the price calculated for this place in accordance with the provisions of Article 2 of Council Regulation No 364/67/EEC2 of 25 July 1 OJ No 174, 31.7.1967, p . 1 . 2 OJ No 174, 31.7.1967, p . 30. 268 Official Journal of the European Communities 1967 laying down general rules for intervention on the market in rice plus 0-40 units of account per 100 kilogrammes . 2 . The intervention agency which issues such an invitation shall require a special deposit from the successful tenderer. 3 . Except by way of derogation decided on under the procedure referred to in paragraph 1 , at the request of the Member State, invitations to tender for export shall relate to a quantity of not less than 20 metric tons . Article 4 1 . Where an intervention agency wishes to issue an invitation to tender for export, the Member State concerned shall notify the Commission which shall, in accordance with the procedure laid down in Article 26 of Regulation No 359/67/EEC, fix the minimum price and the deposit referred to in paragraph 2 of this Article. This minimum price shall be fixed at such a level that it will not prejudice other rice exports . Article 5 This Regulation shall enter into force on 1 September 1967. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 August 1967 . For the Commission The President Jean REY  